       Case 8:21-mj-00342-DUTY Document 9 Filed 05/13/21 Page 1 of 2 Page ID #:22
                                                                                         ~~~~'

 1
 2
 3                                                                           MAY 132021
 4
 5
 6
 ~I
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11    UNITED STATES OF AMERICA,                     ) Case No. SA 21-342M
12                          Plaintiff,                  ORDER OF DETENTION AFTER
                                                        HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                      U.S.C.. § 3143(a)]
                            v.
IC!
      HEATHER THERESE MILLER,
15
16                          Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Southern District of California, for alleged violations
20    ofthe terms and conditions of her supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.    (X) The defendant has not met her burden of establishing by clear and convincing
25           evidence that she is not likely to flee if released under 18 U.S.C. § 3142(b) or (c).
26           This finding is based on:
27          Instant allegations, inadequate bailresources, substance abuse history;
28           and
        Case 8:21-mj-00342-DUTY Document 9 Filed 05/13/21 Page 2 of 2 Page ID #:23




 1     B.    (X)The defendant has not met her burden of establishing by clear and convincing
 2              evidence that she is not likely to pose a danger to the safety of any other person or
 3              the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4            Instant allegations, criminalhistory.
 ~~           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings and/or transfer to the charging district.
 7
 8     Dated:         ~a `i ~~i~
 9
10
11                                                          United States Magistrate Judge
12
13
14
15 I
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
